ON MOTION FOR REHEARING
On consideration of appellant’s motion for rehearing, and appellee’s response thereto, we hereby note that our April 8, 1991, opinion in this case was intended to and did reverse the appealed order as to the award of wage-loss and rehabilitation benefits, insofar as such benefits are dependent on the existence of a permanent impairment. While we found sufficient record evidence of such impairment, there was also other evidence and the appealed order is not entirely clear as to the necessary ultimate finding in this regard. The cause has therefore been remanded for further findings or clarification as to this mat*160ter, at which time the judge may award such benefits as are appropriate, if any.
Motion for rehearing is denied.
NIMMONS and BARFIELD, JJ., concur.